EXHIBIT 10.24

XILINX, INC.

STOCK OPTION AGREEMENT

RECITALS

     A. The Board has adopted the 2007 Equity Incentive Plan (the “Plan”) for
the purpose of retaining the services of selected Employees, Non-Employee
Directors and Consultants.

     B. Participant is to render valuable services to the Company (or a
Subsidiary), and this Stock Option Agreement (the “Agreement”) is executed
pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Company’s grant of an option to Participant.

     C. Unless otherwise defined herein, capitalized terms shall have the
meanings assigned to such terms in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

          1. Grant of Option. The Company hereby grants to Participant, an
option (the “Option”) to purchase certain Shares upon the terms and conditions
set forth in this Agreement. The Option has been granted pursuant to and shall
in all respects be subject to the terms and conditions of the Plan, as amended
to the Grant Date, the provisions of which are incorporated herein by
reference.       



           Participant:    


           Grant Date:    


           Vesting Commencement Date:    


           Exercise Price:  $   per share


           Number of Option Shares:    


           Expiration Date:    


           Type of Option:      Non-qualified Stock Option



           [Exercise Schedule:   CHOOSE EITHER (1) or (2)

1 

--------------------------------------------------------------------------------

           (1) The Option shall become exercisable with respect to twenty-five
percent (25%) of the Number of Option Shares upon Participant’s completion of
one (1) year of Service measured from the Vesting Commencement Date and with
respect to the balance of the Number of Option Shares in a series of thirty-six
(36) successive equal monthly installments upon Participant’s completion of each
additional month of Service over the thirty-six (36) month period measured from
the first anniversary of the Vesting Commencement Date.   (2) The Option shall
become exercisable with respect to one forty-eighth (1/48th) of the Number of
Option Shares upon Participant’s completion of each full month of Service
measured from the Vesting Commencement Date. In the event of Participant’s
termination of Service by reason of death, the Option shall become exercisable
with respect to an additional Number of Option Shares for which the Option would
have become exercisable had Participant remained in Service for an additional
period of twelve (12) months. In no event shall the Option become exercisable
for any additional Number of Option Shares after Participant’s termination of
Service.]   In the event of Participant’s termination of Service by reason of
death, the Option shall become exercisable with respect to an additional Number
of Option Shares for which the Option would have become exercisable had
Participant remained in Service for an additional period of twelve (12) months.
In no event shall the Option become exercisable for any additional Number of
Option Shares after Participant’s termination of Service.

          2. Option Term. This Option shall have a maximum term of seven (7)
years measured from the Grant Date and shall accordingly expire at the close of
business on the Expiration Date, unless sooner terminated in accordance with
Section 5 or pursuant to the provisions of the Plan.

          3. Limited Transferability. During the lifetime of the Participant,
the Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. The Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Following the death of the Participant, the Option, to the extent provided in
Section 5, may be exercised by the Participant’s legal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then applicable laws of descent and distribution.

          4. Dates of Exercise. This Option shall become exercisable for the
Number of Option Shares in one or more installments in accordance with the
Exercise Schedule set forth above. As the Option becomes exercisable for such
installments, those installments shall accumulate, and the Option shall remain
exercisable for the accumulated installments until the Expiration Date or sooner
termination of the Option term under Section 5 or pursuant to the provisions of
the Plan.

2 

--------------------------------------------------------------------------------

          5. Termination of Service. During the limited period of
post-employment or post-service exercisability, as set forth below, this Option
may not be exercised in the aggregate for more than the Number of Option Shares
for which this Option is exercisable at the time of Participant’s termination of
Service. Upon the expiration of such limited exercise period or (if earlier)
upon the Expiration Date, this Option shall terminate and cease to be
outstanding for any such Number of Option Shares for which the Option has not
otherwise been exercised. However, this Option shall, immediately upon
Participant’s termination of Service for any reason, terminate and cease to be
outstanding to the extent this Option is not otherwise at that time exercisable.

     The Option term specified in Section 2 shall terminate (and this Option
shall cease to be outstanding) prior to the Expiration Date should any of the
following provisions become applicable:

               (a) Should Participant’s Service terminate or cease for any
reason (other than death, Disability, for Good Reason or for Cause) while this
Option is outstanding, then Participant (or any person or persons to whom this
Option is transferred pursuant to a permitted transfer under Section 3) shall
have a thirty (30)-day period measured from the date of such termination or
cessation during which to exercise this Option, but in no event shall this
Option be exercisable at any time after the Expiration Date.

               (b) Should Participant’s Service terminate or cease by reason of
death while this Option is outstanding, then this Option may be exercised by (i)
the personal representative of Participant’s estate or (ii) the person or
persons to whom the Option is transferred pursuant to Participant’s will or the
laws of inheritance following Participant’s death. Any such right to exercise
this Option shall lapse, and this Option shall cease to be outstanding, upon the
earlier of (i) the expiration of the twelve (12)-month period measured from the
date of Participant’s death or (ii) the Expiration Date.

               (c) Should Participant’s Service terminate or cease by reason of
Disability while this Option is outstanding, then Participant (or any person or
persons to whom this Option is transferred pursuant to a permitted transfer
under Section 3) shall have a twelve (12)-month period measured from the date of
such termination during which to exercise this Option. In no event shall this
Option be exercisable at any time after the Expiration Date.

               (d) Should Participant’s Service be terminated or cease for Good
Reason while this Option is outstanding, then Participant (or any person or
persons to whom this Option is transferred pursuant to a permitted transfer
under Section 3) shall have a twelve (12)-month period measured from the date of
such termination during which to exercise this Option. In no event shall this
Option be exercisable at any time after the Expiration Date.

               (e) Should Participant’s Service be terminated for Cause, then
this Option shall terminate immediately and cease to remain outstanding.

               (f) Should Participant’s Service terminate or cease (other than
termination for Good Reason, Cause or by reason of death or Disability) while
this Option is

3 

--------------------------------------------------------------------------------

outstanding, and if Participant is a Section 16 Insider at the time of such
termination or cessation of Service, then any such right to exercise this Option
shall lapse, and this Option shall cease to be outstanding, upon the earlier of
(i) the close of business on the last business day of the seventh month
following the date of Participant’s termination or cessation of Service or (ii)
the Expiration Date.

               (g) Notwithstanding the foregoing, if the exercise of this Option
within the applicable periods set forth in this Section 5 is prevented by the
provisions of Section 9, the Option shall remain exercisable until thirty (30)
days after the date the Participant is notified by the Company that the Option
is exercisable, but in any event, no later than the Expiration Date.

          6. Adjustment. In the event of any increase or decrease in the number
of issued and outstanding Shares resulting from the declaration or payment of a
stock dividend, any recapitalization resulting in a stock split, combination or
exchange of shares or other increase or decrease in such Shares without the
Company’s receipt of consideration, then equitable adjustments shall be made to
(i) the total number of shares subject to this Option and (ii) the Exercise
Price in such manner as the Committee deems appropriate.

          7. Stockholder Rights. The Participant shall have no rights as a
stockholder with respect to any shares covered by the Option until the date of
the issuance of the Shares for which the Option has been exercised (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date the
Shares are issued, except as provided in Section 6.

          8. Manner of Exercising Option.

               (a) In order to exercise this Option with respect to all or any
part of the Number of Option Shares for which this Option is at the time
exercisable, Participant (or any other person or persons exercising the Option)
must take the following actions:

                    (i) Execute and deliver by means of electronic or written
notice to the Company (or a designated broker acting as agent for the Company) a
“Notice of Exercise” (in such form as prescribed by the Company) for the number
of Option Shares for which the Option is exercised.          

                   (ii) Pay the aggregate Exercise Price for the purchased
shares in one or both of the following forms:

                    (A) cash or check made payable to the Company; or     

                    (B) through a special sale and remittance procedure pursuant
to which Participant (or any other person or persons exercising the Option)
shall concurrently provide irrevocable instructions (i) to a brokerage firm
(reasonably acceptable to the Company) to effect

4 

--------------------------------------------------------------------------------

the immediate sale of the purchased shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased shares plus all applicable
Taxes (as defined below) and (ii) to the Company to deliver the certificates for
the purchased shares directly to such brokerage firm on such settlement date in
order to complete the sale.

          For purposes of this Agreement, “Taxes” shall mean all applicable
income tax, employment tax, payroll tax, social security tax, social insurance,
contributions, payment on account obligations, national and local tax or other
payments required to be withheld by the Company by reason of exercise of the
Option.

          Except to the extent the sale and remittance procedure is utilized in
connection with the Option exercise, payment of the Exercise Price must
accompany the Notice of Exercise (or other notification procedure) delivered to
the Company in connection with the Option exercise.

               (iii) Furnish to the Company appropriate documentation that the
person or persons exercising the Option (if other than Participant) have the
right to exercise this Option.

               (iv) Make appropriate arrangements with the Company (or
Subsidiary employing Participant) for the satisfaction of all applicable Taxes.

               (b) As soon as practical after the date of exercise, the Company
shall issue to or on behalf of Participant (or any other person or persons
exercising this Option) a certificate for the purchased Number of Option Shares,
with the appropriate legends affixed thereto.

               (c) In no event may this Option be exercised for any fractional
shares.

          9. Compliance with Laws and Regulations.

               (a) The exercise of this Option and the issuance of the Number of
Option Shares upon such exercise shall be subject to compliance by the Company
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any stock exchange (or the Nasdaq Global
Market, if applicable) on which the Shares may be listed for trading at the time
of such exercise and issuance.

               (b) The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any Shares pursuant to this Option shall relieve the
Company of any liability with respect to the non-issuance or sale of the Shares
as to which such approval shall not have been obtained.

5 

--------------------------------------------------------------------------------

          10. Successors and Assigns. Except to the extent otherwise provided in
Section 3, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant and
the legal representatives, heirs and legatees of Participant’s estate.

          11. Construction. This Agreement and the Option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Committee with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this Option.

          12. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
resort to that State’s conflict-of-laws rules.

          13. Excess Shares. If the Number of Option Shares covered by this
Agreement exceed, as of the Grant Date, the number of Shares which may without
stockholder approval be issued under the Plan, then this Option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of Shares issuable under the Plan is obtained
in accordance with the provisions of the Plan. In no event shall the Option be
exercisable with respect to any of the excess Number of Option Shares unless and
until such stockholder approval is obtained.

          14. Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Company, or upon deposit in the U.S.
Post Office or foreign postal service, by registered or certified mail, or with
a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at such address as such party may
designate in writing from time to time.

               (a) The Plan documents, which may include but do not necessarily
include: the Plan, this Agreement, the prospectus for the Plan, and any reports
of the Company provided generally to the Company’s stockholders, may be
delivered to the Participant electronically. In addition, the Participant may
deliver electronically the Notice of Exercise called for by Section 8(a)(i) to
the Company or to such third party involved in administering the Plan as the
Company may designate from time to time. Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.

               (b) The Participant acknowledges that the Participant has read
Section 14 of this Agreement and consents to the electronic delivery of the Plan
documents and the delivery of the Exercise Notice, as described in Section
14(a). The Participant acknowledges that he or she may receive from the Company
a paper copy of any documents delivered

6 

--------------------------------------------------------------------------------

electronically at no cost to the Participant by contacting the Company by
telephone or in writing. The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails. The Participant may revoke his or
her consent to the electronic delivery of documents described in Section 14 or
may change the electronic mail address to which such documents are to be
delivered (if Participant has provided an electronic mail address) at any time
by notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 14.

          15. Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

          16. Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Subsidiary employing Participant) or of Participant,
which rights are hereby expressly reserved by each, to terminate Participant’s
Service at any time for any reason, with or without Cause.

          17. Integrated Agreement. This Agreement and the Plan, together with
any employment, service or other agreement between the Participant and the
Company (or Subsidiary) referring to the Option, shall constitute the entire
understanding and agreement with respect to the subject matter contained herein
and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Company (or
Subsidiary) with respect to such subject matter. To the extent contemplated
herein, the provisions of this Agreement and the Plan shall survive any exercise
of the Option and shall remain in full force and effect.

7 

--------------------------------------------------------------------------------

     By their signatures below or by electronic acceptance or authentication in
a form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Agreement and by the provisions of the Plan. Further,
the Participant: (a) acknowledges receipt of and represents that the Participant
has read and is familiar with this Agreement, the Plan and a prospectus for the
Plan, (b) accepts the Option subject to all of the terms and conditions of this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under this Agreement or the Plan.

Xilinx, Inc.

Wim Roelandts
Chief Executive Officer


Participant

________________________

Attachments:
2007 Equity Incentive Plan, as amended to Grant Date
Plan Summary and Prospectus

8 

--------------------------------------------------------------------------------